Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered June 12, 2003, convicting him of kidnapping in the second degree, burglary in the first degree, robbery in the first degree, criminal use of a firearm in the first degree, sexual abuse in the first degree, assault in the second degree (two counts), and unlawful imprisonment in the first degree (four counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s request for the assignment of new counsel. The defendant’s general expression of dissatisfaction with his attorney failed to establish good cause for a substitution of counsel (see People v Sides, 75 NY2d 822, 824 [1990]; People v Walsh, 253 AD2d 899, 900 [1998]; People v Bailey, 224 AD2d 435 [1996]). Furthermore, the defendant’s plea of guilty was knowing, intelligent, and voluntary (see People v Harris, 61 NY2d 9 [1983]). H. Miller, J.P, Schmidt, Ritter, Crane and Skelos, JJ., concur.